TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00396-CV


                                              In re Kurt W. Glass


                                               K. D., Appellant

                                                      v.

                   Texas Department of Family and Protective Services, Appellee




                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 267,636-B, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING

                             ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of K.D. The subject of this

proceeding is Kurt W. Glass, appellant’s attorney.

               Appellant filed his notice of appeal on June 23, 2015, and his brief was due July 28,

2015. On July 29, 2015, we ordered counsel to file appellant’s brief no later than August 17, 2015. To

date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Kurt W. Glass shall appear in person before this

Court on Wednesday, September 2, at 9:00 a.m., in the Third Court of Appeals courtroom, located

on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis County,

Texas, to show cause why he should not be held in contempt and have sanctions imposed for his

failure to obey our July 29, 2015 order. This order to show cause will be withdrawn and Glass will be
relieved of his obligation to appear before this Court as ordered above if the Clerk of this Court

receives appellant’s brief on or before August 31, 2015.

              It is ordered on August 20, 2015.



Before Chief Justice Rose, Justices Pemberton and Field